Citation Nr: 1501320	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for short-term memory loss, to include as due to an undiagnosed illness.

3. Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

  
INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991 and from November 2002 and September 2004, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

The issues of entitlement to service connection for short-term memory loss and right carpal tunnel syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran has stated that his tinnitus began during his active duty service, particularly in connection with his duties as a weapons instructor.  A March 2014 VA examiner offered the opinion that the Veteran's tinnitus was not the result of his military service because there was no evidence of treatment for tinnitus in service or since service.  However, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  The Board further notes that 
certain conditions, such as organic disease of the nervous system are chronic diseases under 38 C.F.R. § 3.309(a).  The Board deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). See also 67 Fed. Reg. 59033-01 (Sept. 19, 2002); 68 Fed. Reg. 25822-01 (May 14, 2003) (describing tinnitus as a phantom sensation arising from the brain which is comparable to a central nervous condition).  Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  Thus, even in the absence of a favorable nexus opinion, an award of service connection is appropriate here. 

In sum, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt and service connection.  38 U.S.C.A. § 5108(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for short-term memory loss.  At the March 2014 VA examination, mental health testing revealed some evidence of short-term memory loss and the Veteran provided information about its impact on his occupational functioning.  The examiner was unable to determine the precise nature and etiology of the reported memory loss and indicated that further testing using more sophisticated techniques was warranted.  Such testing should be provided to the Veteran on remand.

The Veteran also seeks service connection for right carpal tunnel syndrome, indicating that he began having problems with numbness and tingling in his arm and hand in service as a result of typing on a computer.  This appears consistent with his service.  In an August 2010 statement he indicated continued problems with numbness in the hands after prolonged keyboard use.  A VA examination was not been provided  for this disability.  As the low threshold of 38 C.F.R. § 3.159 and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is met, an examination should be provided on remand.  


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional VA examination along with more precise testing to determine the nature and etiology of his demonstrated short-term memory loss, specifically whether there is a demonstrated cognitive deficit due to organic impairment.  A full neuropsychological battery beyond the MMSE or SLUMS, as recommended by the March 2014 VA examiner, should be provided.

Once the testing is complete, the examiner should offer an opinion as to whether the Veteran's short-term memory loss, to include the underlying cause, was at least as likely as not (probability 50 percent or greater) `incurred in or aggravated by his military service, to include an undiagnosed illness related to his service in Southwest Asia and/or a mental health condition such as depression.  Even if the specific etiology of the short-term memory loss cannot be determined, the examiner is asked to render an opinion as to a relationship to service or to address with specificity the reasons such an opinion cannot be provided.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review and the examiner is asked to specifically review the March 2014 VA examination report and the details on the condition provided therein.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has right carpal tunnel syndrome and, if so, whether it is at least as likely as not (probability 50 percent or greater) the result of his military service, to include as described in the August 2010 written statement regarding his duties and symptoms in service.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


